 

 

Case 1:20-cv-00081-YK-EB Document1 Filed 01/16/20 Page 1 of 11

(-

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT
oo, for the

Middie District of Feans ly venia.
Ciws{ Division

cane. /-£4CV-a0e |

(to be filled in by the Clerk's Office)

  

Ream Freedland
Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint,
ff the names of all the plaintiffs cannot fit in the space above,
Please write “see attached” in the space and attach an additional
page with the full list of names.)
Yo

 

Correctional officer Beth Mattingly eb al. j

 

 

Defendant(s) PER

 

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
‘as (Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number,

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis, :

 

 

 

Page 1 of 11
 

 

 

Case 1:20-cv-00081-YK-EB Document1 Filed 01/16/20 Page 2 of 11

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

I, The Parties to This Complaint

A. The Plaintiff(s)

 

Provide the information below for each plaintiff named in the complaint, Attach additional pages if

needed.
Name
All other names by which
you have been known:
ID Number

Current Institution
Address

' B, The Defendant(s)

 

Bentamin EMIS Freed land

“Bek! “cTbha Smith te Fz d0ee

 

 

 

 

 

FZ 1MO66
WeE- Bother Medlin ar
Po Bake lsoo
Bitlwer \a ZFtES OF
City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (i imown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (known)
Shield Number
Employer
Address

Beth Mathaaly
Correctional Officer
Galcaodanr

Federal Bureav of PC iSoas

 

 

 

While Deer eA NER

, City State Zip Code
Co eeividua capacity [Yorricial capacity

ENO. LAY, ( First Name Unknow) (Lest Alias on lenows )

FCI Alilenweed PREA ComPliance  Mavsager (october 2017)
Qiknew N *
Feder QureaJd eof Pris BAS

 

2.

whike Deer eA NE

City tate Zip Code
[77 individu capacity yéenca capacity

Page 2 of 11

 
 

Case 1:20-cv-00081-YK-EB Document1 Filed 01/16/20 Page 3 of 11

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3

 

 

 

 

 

 

 

Name Clurishooher Anueling
Job or Title (if known) Qnaik Manager foctober Lott) oaib &
Shield Number Caknoda
Employer Federal Qoreay of Prisons
Address
Wile Deer A N/A
State Zip Code

City
redid capacity wm Official capacity

Defendant No. 4
Name _
Job or Title (known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
[| Individual capacity [| Official capacity

I, Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A, Are you bringing suit against (check all that apply):
Fee officials (a Bivens claim)

[] State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

  

 

 

- iS : : -

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights, If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

¥ * Aen meadment
Page 3 of II

Rolh are be. \ ee. Vom Cru af C ONS | Con? Suen L
 

 

Case 1:20-cv-00081-YK-EB Documenti1 Filed 01/16/20 Page 4 of 11

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

A.

IV.

 

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

See alkack

 

 

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Omoood

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite’
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

If the events giving rise to your claim arose outside an institution, describe where and when they arose.

N [A

If the events giving rise to your claim arose in an institution, describe where and when they arose.

Tacidext occoured) writin toe conflacs of Securec|

 

Hossing, unit ak a Profective cuSfafy Orit at Fer Allene

between Octelar 25% and Woo FY ort ( see Attached Page 40f
Beled ibional Pages
 

 

 

Case 1:20-cv-00081-YK-EB Document1 Filed 01/16/20 Page 5 of 11

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

Bolaeor OC boker 2S, AGIT and November Fr Respectfully
[ See Aklack ed \
' &
D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

we

C Was ivikally Sexually traracsed bY an officer. uper
Feperiay may alleqaties my Vickmizabion conkiacd aS roger

(se e A Hacked |

procedures ware ag Stieweel

 

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

rc was boll mentally and emobionally traumatized and Soeqit
exleuswe — PSYehroleqicsl inlervedhion and counseling Gilowing fle
Moose ak FCT. Rutner meclivay t ~

apa lk . “ott
Meds cai DL at wud COIASE Lit 4 C A Lhe chy : |
Nee & ee

 

VI. Relief

State briefly what you want the court to do for you, Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. /
8 P Cjorder Delendauls fo Pay Ceasoaghle

AY Compensatery ff Sco, 000% Morey Ges
. Poniky i, 1,000, 000 * : ;
8) Pon hye & i d) Grant phe yest and eguit able

rebel dial your honot deems

; ’ Necessary
See, Wines aloo Ne foe onthe
Loe sig of Claims

*s,
Soa

Page 5 of 11
 

 

 

 

Case 1:20-cv-00081-YK-EB Document1 Filed 01/16/20 Page 6 of 11

Pro Se 14 (Rev, 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

 

Vil. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A,

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
Or

8

["] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

FCT - A\lenwood PCO, “oath § “

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance

procedure? :
Yes .
[7] no

[] Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

 

[ No
mae Do not know

If yes, which claim(s)?

i= led cK Fealera| Tory Clam ( Ft 4)

 

C apurdind Sa \acidett Yo Norkeast Reafiona |
Cie : Page 6 of 11
 

Case 1:20-cv-00081-YK-EB Document1 Filed 01/16/20 Page 7 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose

concerning the facts relating to this complaint? :
na

[] No

Ifno, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

LI ves

 

E, Ifyou did file a grievance:

1. Where did you file the grievance?

 

capa:

 

2. What did you claim in your grievance?

Thak TC was sawally adwsed by a Sheff member
and Haak Ceclain Precautions. were neglected 4 Safeguard
forWer Viclem ization,

3. What was the Ae if . ler Jf
yard 8a atid fi?
Cert al neh e resparse was adit (

-. Naberal FC fe Aprenls
Styne SY ten Canaees aoliaca suber , _ etal Fama le
exbausbiay My adlnintsbnche pease dy efforts

 

4, What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Ta re Warce Proce s$ See Ad tacky A
. *o ledecl uJ ith femme AY

964790. Ne fiom the B0.P Certal Off ce.

 

Page 7 of 11
 

 

 

Case 1:20-cv-00081-YK-EB Document1 Filed 01/16/20 Page 8 of 11

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative

remea we Al lacled ex wiki b fe late, do fee

exo ron ° { ade ass tr “hue fee dod

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VU Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[| Yes
LiKe

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
 

 

 

Case 1:20-cv-00081-YK-EB Document1 Filed 01/16/20 Page 9 of 11

 

7 /
“ “ Me ; a ao
~ y J \
\ “ . , /
Pro Se 14 (Rev, 12/16) Complaint for Violatios of Civil Rights (Prisonér) é /
” \ a f
e \ &
A, Have you filed other lawsuits in state or Yederal court dealing with the same facts involved in this
é \ vo
Zé ‘ a
Z " N oo
. Never A | \ JL
‘ \ / . \ / |
B, If your answer to A is yes, ‘describe each lawsuit by answering questions 1 through 7 below. (If, there’is is
, more than one lawsuit, ‘describe the additional lawsuits on another page, using the same format. de
a. Vv
1. Parties to they “previo s lawsuit
Plaintiff(s)’
Defendant(s)
s Docket or index number foo o \
f , *, if ‘.
| 7 \ 7 y
J My Name of Judge assigned to your case \ fo
fi % ~s / 7 ‘, " ‘,
/ A Z, é i“ \ \ c “
/ 5S. Approximate date of filing lawsuit fos é
/ \ Lo a \
\ VA : / \
6. Is the case stil pending? “ ; \
fo \ vA A e
Les” \, / : \ /
‘ a x
\ a eS
‘, gf
‘, v
f no, give the approxirhate date of disposition,
oo \ <
fo \ ° \ o .
What was the result of the case? (For exemple Was ihe case dismissed? Yes judgment entered
y ¥
Cc.

 

   

     

  

 

 

 

 

   

 

 

 

 

 

  

 

 

 
   
       

 

 
 

\

\

Page 9 of 11
 

 

 

Case 1:20-cv-00081-YK-EB Document1 Filed 01/16/20 Page 10 of 11

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) .
® e ™ . * 4 a oO {
r Yes C; ave You ever, £ leel Lawsuits aA § hehe

Lacleral cour ethane relating by the Coaditieas
[] No . of Your iMPTSdament 7

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (ff there is
more than one lawsuit, describe the additional lawsuits on another page, using the same Jormat.)

1. Parties to the previous lawsuit :
Plaintifits)  Kentamia eel land
Defendant(s) <

 

 

Cacmea Fanelli

 

2. Court (if federal court, name the district; if state court, name the county and State)

Easlern Distnick of Penns lyyanta

 

3. Docket or index number
\$-22. 50

 

4, Name of Judge assigned to your case

ye Kearne ¥

 

3. Approximate date of filing lawsuit

3/ (3 [ ZO1S

 

6. Is the case still pending?
J Yes
[No

Ifno, give the approximate date of disposition ce ly Zot?

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Defeadant S Settled
Crier +e weocy trial aad during disco very

<J .

‘oBl

x

 

 

Page 10 of 11
 

 

 

 

Case 1:20-cv-00081-YK-EB Document 1 Filed 01/16/20 Page 11 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11. .

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result -
in the dismissal of my case.

 

Date of signing: We 44 | KOI q

 

 

 

 

 

 

 

 

 

 

 

 

 

q
Bo (
Signature of Plaintiff fe ext [4 mA Freed eel
Printed Name of Plaintiff Beatamin Treedland
Prison Identification # FAA G06 6
Prison Address Po box IS 8 8
other he 14509
City State Zip Code
B. For Attorneys
Date of signing:
Signature of Attorney
Printed Name of Attorney
Bar Number
Name of Law Firm
Address
City | State Zip Code
Telephone Number

 

E-mail Address

 

Page J] of 11
